Citation Nr: 0505222	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-32 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred in conjunction with treatment at a private hospital 
in September 2003.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty from January 1970 to 
September 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2003 decision by a 
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida.  A notice of disagreement was received 
in November 2003, a statement of the case was issued in 
November 2003 and a substantive appeal was received in 
November 2003.


FINDINGS OF FACT

1.  The veteran is not currently service-connected for any 
disability.

2.  The veteran received emergency medical care at Florida 
Hospital, Flagler in September 2003.

3.  The veteran did not receive treatment through the VA 
health care system in the 24-month period preceding emergency 
care.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
arising from care provided in June and July 2003 have not 
been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. 
§§ 17.120, 17.121, 17.1000-17.1004 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2004).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106- 177.  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) The veteran is 
financially liable to the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2004).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  1)  July 19, 2001; 2)  
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; 3)  the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or 4)  the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  

See 38 C.F.R. § 17.1004 (2004).

As an initial matter, the Board must determine if the veteran 
received treatment at a VA medical facility in the 24-month 
period preceding the September 2003 emergency room visit for 
which he is applying for reimbursement.

The evidence indicates that the veteran received emergency 
care treatment at a non-VA hospital in September 2003.  The 
evidence also indicates that the veteran was enrolled in the 
North Florida/South Georgia Veterans Healthcare System at the 
time of his emergency room visit; however, the evidence of 
record does not indicate that the veteran received medical 
care at a VA medical facility in the 24-month period 
preceding his September 2003 emergency room visit.  The 
record does not demonstrate that the veteran has disputed 
these two facts at any time during the appeals process.

The Board sympathizes with the veteran's contentions.  
However, the veteran's claim of entitlement to reimbursement 
for medical expenses must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board is bound 
by the laws and regulations governing VA benefits. 

Veterans Claims Assistance Act of 2000

The Board acknowledges that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.  




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


